Citation Nr: 1731300	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  05-38 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The case was certified to the Board by the RO in Pittsburgh, Pennsylvania. 

In September 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO in Pittsburgh, Pennsylvania. 

In February 2012, the Board remanded the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension. In September 2016, the Board determined that new and material evidence had been submitted to reopen the claim and the matter was remanded for further development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

The preponderance of the probative evidence is against finding that hypertension became manifest during active service, against finding that hypertension was manifested to a compensable degree within one year following discharge from active duty, and against finding that hypertension is related to active service or events therein.





CONCLUSION OF LAW

Hypertension was not incurred in service and hypertension may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In March 2004, VA determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypertension and the claim remained denied. The Veteran disagreed with the decision and perfected this appeal. In September 2016, the Board reopened the claim and remanded for additional development prior to adjudication on the merits.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) (West 2014) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016). 

Service treatment records show that on enlistment examination in December 1982, the Veteran's blood pressure was reported as 112/70. In April 1986, the Veteran was seen for allergies. At that time, his blood pressure was reported as 132/100. On April 25, 1986, he was seen for a recheck of his blood pressure. Blood pressures at that time were 122/80, 120/76, and 128/84. The assessment was no high blood pressure. In December 1986, the Veteran was seen for complaints of low back pain. Blood pressure was 140/82. On examination for discharge in February 1987, blood pressure was recorded as 120/84. 

Post service the appellant was seen as a civilian, to include periods when he was a military dependent.  These records reveal, in pertinent part, elevated blood pressure readings as follows:  January 1990 142/90; October 1993 130/90; November 1993 138/94; April 1994 146/92, and January 1997 132/90.  VA records include a diagnosis of hypertension, as well as the claimant's use of antihypertensive medication, in December 2002.  

A March 2003 record completed by a VA cardiologist includes a review of service records and indicates that the notes seem to indicate that the patient had hypertension on at least one exam that was significantly elevated. A March 2003 statement from a private cardiologist, Dr. R.W., indicates that "[i]n review of his records back in the early 80's it was noted that he had at times had borderline systemic hypertension...." 

The Veteran underwent a VA hypertension examination in May 2007. He reported he was told after discharge that he had an elevated blood pressure and he was diagnosed with hypertension. He did not know the exact date of diagnosis. Following review of the claims folder and examination, the examiner opined that the current hypertension was not related to the elevated blood pressure reading during service. The rationale for the opinion was the fact that he had a one time elevation in his blood pressure in the mid 1980's and he had a normal blood pressure reading on his discharge physical. 

At the September 2011 hearing, the Veteran testified that he had high blood pressure readings during service.

An October 2011 statement from a private physician, Dr. J.B., indicates that in his professional opinion, the medical records from his military years show that he had borderline hypertension. An October 2011 statement from Dr. R.W. again states that records from the early 1980's note that at times he had borderline systemic hypertension. 

An addendum opinion was obtained in January 2017 following review of the record. The physician stated that hypertension was less likely than not incurred in or caused by service. The physician acknowledged the professional opinions regarding borderline hypertension, etc. and noted that service treatment records showed elevated blood pressure readings in April 1986 (132/108) and in December 1988 (140/82). These readings, however, did not meet the clinical criteria of three elevated blood pressure readings on at least two medical visits for a clinical diagnosis of hypertension or prehypertension. The examiner also noted that there was evidence of "allergies" and "lower back pain" during these readings respectively and that decongestants for allergies and lower back pain are well known causes for a temporary elevation of blood pressure. The examiner further mentioned that there was no evidence of a diagnosis of or treatment for hypertension or prehypertension while in service or within one year of military discharge. 

On review, the record does not show that hypertension for VA purposes was present either in service or that the disorder was manifested to a compensable degree within one year following discharge from active duty. The Board acknowledges the Veteran's statements that he had hypertension during active service. Hypertension is not, however, a disorder for which lay witnesses are competent to identify the medical disability. The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements. While the appellant can attest to factual matters of which he has first-hand knowledge, he is not competent to state that he had hypertension during service. Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of hypertension. 

In support of his claim, the Veteran also submitted numerous records wherein he highlighted arguably elevated blood pressure readings. While these records are from a military treatment facility, most are post-service where he continued to receive treatment as a dependent. These records do not serve to establish in-service incurrence of hypertension.  

Regarding whether hypertension is otherwise related to service, the record contains various opinions. Several of these indicate he had borderline hypertension or prehypertension during service. These statements, however, do not consider VA's criteria for a diagnosis of hypertension nor do they indicate that currently diagnosed hypertension is related to those isolated blood pressure readings in service. 

On review, the Board finds the January 2017 VA addendum opinion highly probative. It was based on a review of the record, it considered all professional opinions, and it was supported by adequate rationale. The Board acknowledges the examiner referenced a December 1988 service treatment record showing elevated blood pressure. It is difficult to read the date on this record and it appears to be December 1986. This misstatement does not change the substance of the opinion. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


